Per Curiam.

This is an appeal from a decision of the Unemployment Insurance Appeal Board, filed February 5,1973, which (1) disqualified claimant from receiving benefits on the ground of voluntary leaving of employment without good cause, (2) ruled that she was overpaid $544 in benefits, held to be recoverable, and (3) determined that she wilfully made a false statement to obtain benefits for which a forfeiture of eight effective days was imposed.
Claimant, a beautician, worked for a concessionaire in a department store until November 27, 1970. The circumstances under which her employment was terminated are sharply disputed. The manager of the salon, Aileen Sarkis, testified that claimant informed her that she and her husband were planning to move to California* but that she could not set a definite date for the move. She stated that they agreed that claimant would cease work at the end of the week. On the other hand, claimant testified that she had informed the manager that she would give her sufficient notice when she decided to leave; that nevertheless she was told on that Friday that she was being terminated.
The conflict of testimony raised only an issue of credibility and the board was entitled to find as it did that claimant did not provide a definite date for her departure and that she could not say whether it would be “right away, a week, a few days or two weeks ” away. Under these circumstances, the board properly concluded that ‘ ‘ by giving notice that she intended to leave *38the area and by failing to provide the information requested by the employer as to the date when she would leave, claimant reasonably could anticipated [sic] that the employer would promptly take steps to replace her.”
The argument in support of the conclusion that claimant provoked her discharge in this manner is much more compelling here than in Matter of So col (Gather wood) (29 A I) 2d 1020) where claimant set a definite date for her resignation. In that case, this court affirmed a finding that claimant’s discharge prior to the effective date of her resignation was tantamount to a voluntary separation from employment without good cause in view of her stated intent to resign. Here, by stating no definite termination date, claimant placed her employer in a position of uncertainty which could be terminated only by her prompt replacement.
The finding of willful misrepresentation is likewise supported by the record. In her application for benefits claimant stated that her .unemployment was .due to lack of work. However, she admitted at the hearing that this was not true. The board was thus entitled to impose a forfeiture (see Matter of Kelly [Catherwood], 30 A I) 2d 995).
The decision should be affirmed, without costs.

It appears that claimant was planning to and did move to Caledonia, New York.